DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA et al (US 2016/0007446) in view of MISCHITZ et al (US 2017/0154767) in further view of Park et al (US 10062511).
Regarding claim 1, ISHIKAWA teaches a chip electronic component (Fig. 5, 10), comprising: a stack (Fig. 5, 11) including a plurality of ceramic layers (Fig. 5, layers of 11) that are stacked and a plurality of inner electrodes (Fig. 5, 11a) stacked on the plurality of ceramic layers (Fig. 5), the stack including: a first main surface and a second main surface (Fig. 5, bottom and top of 11) opposed each other in a thickness direction (Fig. 5, up and down) of the stack; a first lateral surface and a second lateral surface (Fig. 4, top and bottom in W direction) opposed each other in a width direction (Fig. 4, up and down in W12 direction) of the stack perpendicular or substantially perpendicular to the thickness direction (Fig. 4-5); and a first end surface and a second end surface (Fig. 5, left and right sides of 11) 
However, ISHKAWA fails to teach that the first bump includes a portion that is in contact with the first external electrode; the second bump includes a portion that is in contact with the second external electrode, and the first bump and the second bump each have a porosity greater than or equal to about 5% and less than or equal to about 40%.  
MISCHITZ teaches that the first bump and the second bump (porous contact pads [0119]) each have a porosity greater than or equal to about 5% and less than or equal to about 40% (20-80% [0122]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MISCHITZ to the invention of ISHKAWA, in order to construct the devices using known contact pad specifications and designs in the art to best meet user needs based on those known design possibilities.
Park teaches that the first bump (Fig. 6, 140’) includes a portion that is in contact with the first external electrode (Fig. 8, top of 140’ directly contacts 131); the second bump (Fig. 6, 150’) includes a portion that is in contact with the second external electrode (Fig. 8, top of 150’ directly contacts 132).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Park to the invention of ISHIKAWA, in order to reduce acoustic noise of the device when mounting (Park Col 1, lines 55-59).
Regarding claim 2, ISHIKAWA, as modified by MISCHITZ and Park and Park, further teaches that the first bump and the second bump each have a thickness 27greater than or equal to about 30 µm and less than or equal to about 200 µm in the thickness direction (30-70 µm [0052]).  
Regarding claim 3, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the chip electronic component satisfies about 0.15 ≤ el/L ≤ about 0.4, where el is a total dimension of the first bump and the second bump in the length direction (the length of the first and second bump in the length direction can be the same as the length of the external electrodes Fig. 17), and L is a dimension of the stack in the 
Regarding claim 4, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the first bump extends from a portion of the first external electrode to a portion of the first main surface of the stack when the chip electronic component is viewed along the thickness direction (Fig. 5, 22 on left is both under 12 on left and 11 beyond 12 on left); and the second bump extends from a portion of the second external electrode to a portion of the first main surface of the stack when the chip electronic component is viewed along the thickness direction (Fig. 5, 22 on right is both under 12 on right and 11 beyond 12 on right).  
Regarding claim 5, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the first bump and the second bump each have a cuboid or substantially cuboid shape (Fig. 16-17 the overall shape of 22/23/24 is considered to be substantially cuboid shaped); and the chip electronic component satisfies about 1.2 ≤ f1/e1 ≤ about 1.8, where f1 is a total dimension of the first bump and the second bump in the width direction (Fig. 13-14, same as the length and width of the external electrodes + half the bore of the via), and e1 is a total dimension of the first bump and the second bump in the length direction (External electrode width is 1.25mm and length is 0.5mm+ up to 0.5/2 [0052] so f1/e1 = 1.67 which teaches the claim limitation).  
Regarding claim 6, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the chip electronic component satisfies about 0.14 ≤ 28f1*e1/L*W ≤ about 0.36 (1.25*.7 [when 0.4mm bore is used [0052]] = 0.875/2.5 = 0.35 which teaches the claim limitations), where L is a dimension of the stack in the length direction (2.0mm [0052]) and W is a dimension of the stack in the width direction (1.25 mm [0052]).  
Regarding claim 7, ISHIKAWA, as modified by MISCHITZ and Park, further teaches an electronic component mounting structure (Fig. 8), comprising: the chip electronic component according to claim 1 (Fig. 8, 10 as shown above); and a mounting substrate (Fig. 8, 30) including a substrate main body (Fig. 8, 
Regarding claim 8, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the solder is disposed at an interface between the first external electrode and the first bump and an interface between the second external electrode and the second bump (Fig. 8, SOL goes from 12 to 22 to 24 to 23 to 32).  
Regarding claim 9, ISHIKAWA, as modified by MISCHITZ and Park, fail to specifically teach the claim limitations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the solder at the interface between the first external electrode and the first bump has a thickness greater than or equal to about 10 µm in the thickness direction at about one half a dimension, in the length direction, of a portion of the first external electrode on the first main surface of the stack; and the solder at the interface between the second external electrode and the second bump has a thickness greater than or equal to about 10 µm in the thickness direction at about one 29half a dimension, in the length direction, of a portion of the second external electrode on the first main surface of the stack, in order to connect the pad to the external electrode with a desired amount of solder, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the electronic component mounting structure satisfies Q > 0, where Q is a distance in the thickness direction (i) from a plane coinciding with the first main surface of the stack to an edge of the solder on the first external 
Regarding claim 11, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the electronic component mounting structure satisfies P > Q, where P is a distance in the thickness direction from the mounting surface of the mounting substrate to the first main surface of the stack included in the chip electronic component, and Q is a distance in the thickness direction (i) from a plane coinciding with the first main surface of the stack to an edge of the solder on the first external electrode on the first end surface, the first lateral surface, and the second lateral surface, or (ii) from the plane coinciding with the first main surface of the stack to an edge of the solder on the second external electrode on the second end surface, the first lateral surface, and the second lateral surface of the stack (Fig. 8, distance from top of 30 to bottom of 11 is greater than distance from bottom of 11 to top of SOL).  
Regarding claim 12, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the first bump and the second bump each have a thickness greater than or equal to about 30 µm and less than or equal to about 200 µm in the thickness direction (30-70 µm [0052]).  
Regarding claim 13, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the chip electronic component satisfies about 0.15 ≤ el/L ≤ about 0.4, where el is a total dimension of the first bump and the second bump in the length direction (the length of the first and second bump in the length direction can be the same as the length of the external electrodes Fig. 17), and L is a dimension of the stack in the length direction (length of electrode is 0.5mm and length of body is 2mm [0052] so el/L would be 0.25 which teaches the claim limitations).  
Regarding claim 14, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the first bump extends from a portion of the first external electrode to a portion of the first main surface of the stack 
Regarding claim 15, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the first bump and the second bump each have a cuboid or substantially cuboid shape (Fig. 16-17 the overall shape of 22/23/24 is considered to be substantially cuboid shaped); and the chip electronic component satisfies about 1.2 ≤ f1/e1 ≤ about 1.8, where f1 is a total dimension of the first bump and the second bump in the width direction (Fig. 13-14, same as the length and width of the external electrodes + half the bore of the via), and e1 is a total dimension of the first bump and the second bump in the length direction (External electrode width is 1.25mm and length is 0.5mm+ up to 0.5/2 [0052] so f1/e1 = 1.67 which teaches the claim limitation).  
Regarding claim 16, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the chip electronic component satisfies about 0.14 ≤ 28f1*e1/L*W ≤ about 0.36 (1.25*.7 [when 0.4mm bore is used [0052]] = 0.875/2.5 = 0.35 which teaches the claim limitations), where L is a dimension of the stack in the length direction (2.0mm [0052]) and W is a dimension of the stack in the width direction (1.25 mm [0052]). 
Regarding claim 17, the language, term, or phrase "wherein the first and second external electrodes include a baked layer", is directed towards the process of making first and second external electrodes.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the first and second external electrodes include a baked layer" only requires first and second external electrodes, which does not distinguish the invention from ISHIKAWA, who teaches the structure as claimed.
Regarding claim 18, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the baked layer includes at least one metal selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, or Au (multiple examples [0042]).  
Regarding claim 19, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the first bump and the second bump each include an intermetallic compound as a main component (MISCHITZ  [0080] and [0120]).  
Regarding claim 20, ISHIKAWA, as modified by MISCHITZ and Park, further teaches that the intermetallic compound includes a high melting point metal selected from Cu or Ni, and Sn as a low melting point metal (MISCHITZ [0080]).

Additional Relevant Prior Art:
Tomizawa et al (US 2018/0108481) teaches relevant art in Fig. 1 and 5.
Fujisawa (US 2014/0231996) teaches relevant art in Fig. 1A-1B.
PARK et al (US 2016/0133386) teaches relevant art in Fig. 6-8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on only the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848